Citation Nr: 0824653	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on the character of discharge from active duty.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The appellant served from May 1998 to March 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The record reflects that the appellant requested to be 
scheduled for a hearing before a traveling member of the 
Board in his August 2006 VA Form 9.  The appellant 
subsequently sent a letter in January 2007 withdrawing his 
request for a Board hearing.   

FINDINGS OF FACT

1.  The appellant was discharged from service under other 
than honorable conditions as a result of willful and 
persistent misconduct. 
 
2.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under conditions other than honorable. 


CONCLUSION OF LAW

The character of the appellant's military discharge is a bar 
to payment of VA benefits.  38 U.S.C.A. §§ 101(2), 5103 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

An August 2003 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for a change 
in discharge status.  This letter informed the appellant of 
the pertinent regulation and requested evidence to support 
his statements about the events that led to his discharge. 
This letter also informed him of his and VA's respective 
duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the issue is whether the character of discharge 
is a bar to receipt of benefits, which represents a 
determination as to eligibility for VA benefits and it is a 
preliminary matter to the receipt of compensation benefits.  
Therefore, it is not by itself, a claim for service 
connection due to a disability that is allegedly service-
related to which the holding in Dingess/Hartman also applies.  
Therefore, there is no requirement at this point that the 
appellant receive notice of the basic elements of a claim for 
service connection, including the level of specificity and 
format as required in Dingess/Hartman.  Accordingly, any 
present defect in this regard is not prejudicial to the 
appellant's claim.  

With regard to the duty to assist, the claims file contains 
the appellant's service personnel records, private treatment 
records, private opinions, statements provided by his parents 
and a Decision Review Officer hearing transcript.  However, 
the claims file does not contain the appellant's service 
treatment records.  The record reflects that VA has attempted 
to obtain the appellant's service treatment records on 
numerous occasions.  VA requested the appellant's service 
treatment records from the Record Management Center (RMC) in 
February 2003, May 2003, and February 2004 and from the 
Defense Personnel Records Information Retrieval System 
(DPRIS) in September 2003.  VA was notified in February 2004 
that there is no record of the appellant's service treatment 
records at the RMC.  The appellant also requested a copy of 
his service treatment records from the National Personnel 
Records Center in February 2003 and the Naval Council of 
Personnel Boards in March 2004.  Based on the foregoing, the 
Board finds that a remand for further development is not 
necessary, as sufficient efforts have been made to obtain the 
appellant's missing service medical records.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The appellant was not 
provided a VA examination or opinion on whether he was insane 
during the commission of the offenses that led to his 
discharge.  However, the Board has determined that without 
the service treatment records, the examiner would not be able 
to form an opinion without speculation.  Therefore, an 
opinion by a VA examiner would not assist in the 
determination of the claim.

The claims file also contains the appellant's statements in 
support of his claim.  The Board has carefully reviewed such 
statements and it concludes that he has not identified 
further relevant evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  

II.  Character of Service 

In order to qualify for veterans' benefits, a former service 
member must demonstrate that he or she is a 'veteran' within 
the meaning of the veterans' benefit statutes.  A 'veteran' 
is defined by 38 U.S.C.A. § 101(2) as "a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  A discharge from service under other-than-
honorable conditions, issued because of willful and 
persistent misconduct, will be considered to have been issued 
under dishonorable conditions and bars entitlement to 
veterans' benefits.  See 38 C.F.R. § 3.12(d)(4).

The appellant's DD Form 214 shows that he was discharged 
under other than honorable conditions by reason of 
misconduct.  The service personnel records reveal that the 
appellant received nonjudicial punishment for disrespect and 
deportment when the appellant talked back to and pushed a 
Corporal in November 1998, stealing property from his 
Battalion in January 2000, wrongful appropriation of currency 
from a tip jar at a subway shop and assaulting an employee of 
the subway shop by slapping him in the head and hitting him 
with a metal chair on the hand in April 2001, and two 
instances of break restrictions in May 2001.  The appellant 
was counseled for deficiencies in performance and conduct for 
acting disrespectful to his non-commissioned officers in 
November 1998.   The Board finds that the evidence of record 
makes it clear that the appellant committed a series of 
offenses during service including at least two occasions of 
disrespectful conduct to superiors, theft of property from 
his Battalion, misappropriation of money, assault, and 
breaking restrictions.  These offenses against the UCMJ 
established a record of misconduct that evidenced a willful 
disregard to the requirements of military order and 
discipline.  The appellant's offenses cannot qualify as minor 
given their quality (i.e., multiple instances of disrespect 
and disobedience, theft, assault) and quantity (a total of at 
least six documented offenses).  See 38 C.F.R. § 3.12(d)(4) 
("A discharge because of a minor offense will not . . . be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious").  As the 
discharge from service under other-than-honorable conditions, 
issued because of willful and persistent misconduct, the 
Board has determined that his discharge was issued under 
dishonorable conditions, which bars entitlement to veterans' 
benefits.  38 C.F.R. § 3.12(d)(4).

However, entitlement is not barred if it is established that, 
at the time of the commission of the offense leading to a 
person's discharge, the person was insane. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  A definition of insanity is 
provided at 38 C.F.R. § 3.354(a), and that definition is 
specifically made applicable to determinations pursuant to 38 
U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(b).  As stated by 
the Court, "the battle is being waged over the appellant's 
status as a veteran. The burden is on the appellant to show 
such status by a preponderance of the evidence."  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  This 
requires that the appellant submit competent medical evidence 
that he was insane at the time of his offense.  Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  An insane person is defined under 
VA regulation as "one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior, or who interferes with the piece of 
society, or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides."  38 C.F.R. § 3.354(a).  See also 
VAOPGCPREC 20-97 (holding that the term "constitutionally 
psychopathic" was synonymous with psychopathic personality 
and refers to a condition which may be described as an 
antisocial personality disorder.

This regulation provides for three independent instances of 
insanity and the phrase "due to a disease" is applied to 
all three circumstances.  See Zang v. Brown, 8 Vet. App. 246, 
253 (1995).  In addition, the Court held that a determination 
of whether a person is insane is in effect a determination of 
whether that person's actions were intentional and thus the 
result of willful misconduct.  Id. at 254.  The Court further 
indicated such a determination is not warranted when the 
record does not reflect a claimant suffered from insanity due 
to disease or that he did not know or understand the nature 
or consequences of his acts, or that what he was doing was 
wrong.  Id.  

The insanity exception to the bar to VA benefits requires 
that insanity be shown to exist at the time of the commission 
of the offense leading to discharge and there need not be a 
causal connection between the insanity and the misconduct.  
See Struck v. Brown, 9 Vet. App. 145, 154 (1996) (citing 
Helige v. Principi, 4 Vet. App. 32, 34 (1993)).  Nonetheless, 
there still must be competent evidence establishing that the 
appellant was insane at the time of the offenses in question 
leading to the other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).   In this regard, when, 
as here, a rating agency must determine whether an appellant 
was insane at the time he committed an offense leading to his 
discharge, it must base its decision on all of the evidence 
procurable relating to the period involved, and apply the 
definition in section 3.354(a).  38 C.F.R. § 3.354(b). 

The record reveals that the appellant first sought mental 
health counseling at Summit Pointe in May 2002, two months 
after being discharged from military service.  Several months 
later, the appellant was hospitalized at an inpatient 
psychiatric unit in Tennessee and he was discharged in 
September 2002.  Thereafter, the appellant received 
psychiatric treatment at Summit Pointe in addition to his 
group psychotherapy.  The appellant's father was granted full 
guardianship of the appellant in January 2003 from the 
Probate Court in Calhoun County, Michigan.  

The appellant's psychiatrist provided two opinions dated in 
February 2003 and January 2006.  The first opinion provided a 
provisional diagnosis of psychosis, not otherwise specified.  
She asserted that the appellant's illness was one that had a 
prodrome from the time he was enlisted in the United States 
Marine Corps and that his behavior and reasons for discharge 
were influenced by the psychiatric illness for which he is 
currently receiving treatment.  The psychiatrist's second 
letter noted that the appellant was diagnosed with 
schizophrenia, paranoid type and that he has symptoms of 
auditory hallucinations with persecutory fears.  She asserted 
that his symptoms may have been a likely reason for dismissal 
from the United States Marine Corps and the appellant may 
have been in the initial stages of the illness during that 
time.  The Board notes that the assertions made by the 
psychiatrist indicate that the appellant may have had 
symptoms of a psychosis; however, she did provide the opinion 
that he had a diagnosis of a psychosis during service.  Even 
if the symptoms of a psychosis contributed to the appellant's 
misconduct in service, that does not, by itself, show that 
the appellant was insane when he committed the various 
offenses.  Accordingly, the Board finds the psychiatrist's 
opinions to be of low probative weight in the determination 
of whether the appellant was insane during service.  

The evidence of record also includes the opinion of the 
appellant's outpatient therapist.  He stated that it is too 
early in the appellant's treatment to determine prognosis or 
etiology, however, based on the history he received from the 
appellant and his family it is clear that this is not a new 
disorder.  The outpatient therapist further asserted that it 
is with all likelihood that this problem greatly affected the 
appellant's ability to perform his duties while in the United 
States Marine Corps and it probably contributed to his 
inability to remain in active duty.  The Board concludes that 
the opinion from the outpatient therapist appears to be 
speculative and vague.  The outpatient therapist asserted 
that it was too soon to determine the etiology of the 
appellant's psychosis, however, he went on to give an opinion 
that his psychosis probably contributed to the appellant's 
inability to remain in active service.  The assertions of the 
therapist are also considered too vague as he prefaced his 
opinion with the word "probably" and he did not 
specifically address whether the appellant was insane when 
the appellant engaged in the offenses.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).  A medical opinion that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, 
this opinion is of low probative weight on the issue of 
whether the appellant was insane when he committed the 
offenses. 

The probative value of the opinions are further weakened by 
the fact that they are not shown to have been based on a 
review of the claims file and that the opinions are 
unaccompanied by an explanation or citation to clinical 
findings.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described by the 
veteran); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Furthermore, and of particular importance, the Board finds 
that none of the medical opinions explicitly or implicitly 
assert that the appellant was insane during the commission of 
the offences that lead him to be discharged.  Stringham, 8 
Vet. App. at 449 (requiring the appellant to submit competent 
medical evidence that he was insane at the time of the 
offense).   

There is no medical evidence of record that shows the 
appellant was insane, as defined by VA regulation, at any 
time during service or, more specifically, during the times 
that he committed the multiple offenses for which he was 
separated.  Unfortunately, as discussed in section I, the VA 
after numerous attempts has been unable to obtain the 
appellant's service treatment records.  In the absence of 
service treatment records, there is no contemporaneous 
evidence of record to support the appellant's assertion that 
he was insane at the time he committed the offenses that led 
to his other than honorable discharge.  

In summary, the Board concludes that the appellant's conduct 
during service clearly constituted willful and persistent 
misconduct.  The Board further finds that there is no 
evidence of insanity at the time of the misconduct, and no 
evidence to support any contention that the appellant's 
offenses should be considered minor.  Therefore, his 
discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits. 



	(CONTINUED ON NEXT PAGE)



ORDER

The character of the appellant's discharge constitutes a bar 
to VA benefits, and the appeal is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


